United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-692
Issued: December 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal from the October 23, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an emotional condition in the performance of duty.
FACTUAL HISTORY
On April 23, 2009 appellant, then a 48-year-old claims examiner, filed an occupational
disease claim alleging that she developed an emotional condition as a result of being belittled,
humiliated and embarrassed in front of her coworkers by her superiors. She became aware of her
condition in 1990 and realized it was related to her employment in 2009. Appellant did not stop
work.

On May 7, 2009 the Office asked appellant and the employing establishment to provide
additional evidence. In a May 8, 2009 statement, appellant noted having chronic depression
since about 1990. She alleged that Jolene Bartlett and Karen Hopps, senior claims examiners,
were assigned as her trainers and mentors and provided her with inadequate job training.
Appellant stated that she was initially assigned to unit two and after a few months transferred to
unit one to work under Ms. Bartlett and Ms. Hopps. She alleged that throughout her assignment
in unit one she was often given the opportunity to attend formal classes that were conducted for
new personnel. Appellant indicated that on March 23, 2009 she was reassigned to unit two and
alleged that on April 11, 2009, her supervisor reminded her to close her time sheet and this
triggered bad memories of events encountered in her previous unit and she became upset. She
was assigned senior claims examiners in unit one and unit two. Appellant indicated that upon
assignment to unit one she was constantly confused because the processes and standards she was
trained under in unit two were different. She alleged that she was discriminated against because
she was a veteran and had disabilities. Appellant alleged that Ms. Bartlett and Ms. Hopps yelled
at her, berated and belittled her in front of her coworkers and stated “you can’t figure that out?”
and “why did you do that?” She indicated that in November 2008 she requested assistance from
Ms. Bartlett regarding an assignment and Ms. Bartlett yelled “we are done with this
conversation.” In late February or early March 2009, appellant improperly constructed a
statement of accepted facts and Ms. Bartlett stated in a loud voice “Why did you do that? It
makes no sense at all!” She alleged she was treated disparately when these same senior claims
examiners spoke to her coworkers in a low, soft voice and treated them with “kit gloves.”
Appellant submitted medical records from the Veterans Administration Medical Center
(VAMC) from December 28, 1998 to May 13, 2009 where she was treated for various conditions
including hypertension and depression. She submitted e-mails dated January 5 and 20, 2009, to
Scott Hmelo, supervisory claims examiner, informing him that she received inadequate training
under Ms. Bartlett and Ms. Hopps and requested a transfer to another unit. In e-mails dated
January 26 to February 3, 2009, Mr. Hmelo acknowledged appellant’s January 20, 2009 e-mail
and her concerns over the quality of training she received and encouraged her to attend training
sessions that would be offered over the next month. He indicated that he was placing a copy of
the training schedule in appellant’s mailbox and requested she inform him of any areas of
training she believed she needed to be better equipped as a claims examiner and the classes she
would like to attend. In a March 3, 2009 e-mail to Mr. Hmelo, appellant requested a transfer to
another unit. Also submitted was a June 1, 2009 memorandum from Harvey Armstrong, III, a
claims examiner, who sat between Ms. Bartlett and appellant and noted witnessing several
discussions between the two, including disagreements on writing styles, whether claims should
be accepted or denied or whether appellant placed a certain file on Ms. Bartlett’s desk for
signature. Mr. Armstrong noted that on a few occasions he indicated that the discussions got a
little “less than heated” and he said jokingly at one point “can’t we all get along.” He witnessed
an event when appellant asked Ms. Bartlett “why are you yelling” or “you don’t have to yell”
and Ms. Bartlett replied “I’m not yelling or if you want me to yell, I will.” Mr. Armstrong noted
that appellant complained that some of her cases were going overdue when they had been placed
on Mr. Bartlett’s desk in a timely manner.
In a decision dated October 23, 2009, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.

2

LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.1
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to her regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.2 On the
other hand the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.3
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.4 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.5
ANALYSIS
Appellant alleged an emotional condition as a result of being belittled, humiliated and
embarrassed in front of her coworkers by two senior claims examiners. The Board must thus,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of the Act. Appellant has not attributed her emotional

1

George H. Clark, 56 ECAB 162 (2004).

2

5 U.S.C. §§ 8101-8193.

3

See Lillian Cutler, 28 ECAB 126 (1976).

4

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

5

Id.

3

condition to the regular or specially assigned duties of her position as a claims examiner.
Therefore, she has not alleged a compensable factor under Cutler.6
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEwen,7 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.8
Appellant alleged she was provided with inadequate training from her mentors
Ms. Bartlett and Ms. Hopps. The Board has held that a matter related to training by the
employing establishment is an administrative matter, which is not covered under the Act absent
error or abuse by the employer in such a matter.9 The record does not support appellant’s
contention that she was not provided with adequate training, rather, the evidence supports that
she was offered opportunities to obtain training on several occasions. In a written statement,
appellant indicated that throughout her assignment in unit one she was often given the
opportunity to attend formal classes that were conducted for new personnel. Similarly, in an
e-mail from Mr. Hmelo dated January 6, 2009, he addressed her concern that she was
inadequately trained and offered her an opportunity to obtain additional training over a
four-week training period in any area that she believed she had not received proper training or
needed additional training. Appellant provided no evidence supporting that the employing
establishment unreasonably refused to provide appropriate training. She has not established a
compensable factor of employment in this regard. Appellant has presented no corroborating
evidence to support that the employing establishment acted unreasonably.
Appellant further alleged that on March 23, 2009 she was transferred to unit two and
alleged that, on April 11, 2009, her supervisor reminded her to close her time sheet and this
incident triggered bad memories of events encountered in her previous unit and she became
upset. She alleged that the standards and processes for her work were inconsistent between the
assigned senior claims examiners and unit one and two. Appellant indicated that upon
assignment to unit one she was constantly confused because the processes and standards under
which she was originally trained were different. The Board has found that an employee’s
complaints concerning the manner in which a supervisor performs his duties as a supervisor or
the manner in which a supervisor exercises his supervisory discretion fall, as a rule, outside the
6

See supra note 3.

7

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

8

See Richard J. Dube, 42 ECAB 916, 920 (1991).

9

See Lorraine E. Schroeder, 44 ECAB 323, 330 (1992).

4

scope of coverage provided by the Act. This principle recognizes that a supervisor or manager in
general must be allowed to perform his duties, that employees will at times dislike the actions
taken, but that mere disagreement or dislike of a supervisory or management action will not be
actionable, absent evidence of error or abuse.10 Likewise, the assignment of work by a
supervisor is an administrative function that is not compensable absent error or abuse.11
Appellant presented no corroborating evidence to support that the employing establishment erred
or acted abusively with regards to these allegations. There is no evidence substantiating that the
employer acted unreasonably in these matters. Appellant has not established administrative error
or abuse in the performance of these actions and therefore they are not compensable under the
Act.
Appellant alleged that on March 3, 2009 she requested a transfer from Mr. Hmelo
because she was unable to work with Ms. Bartlett and Ms. Hopps. The granting or denial of a
request for a transfer and the assignment to a different position are administrative functions that
are not compensable factors of employment under the Act, absent error or abuse, as they do not
involve appellant’s ability to perform her regular or specially assigned work duties but rather
constitute her desire to work in a different position.12 Appellant has not established a
compensable factor of employment in this regard. The record supports that on March 23, 2009
she was reassigned to another unit. Appellant has presented no corroborating evidence to
support that the employing establishment acted unreasonably with regards to her transfer request.
Appellant generally alleged that she was harassed and discriminated against because she
was a veteran and had disabilities. She noted incidents including being yelled at, berated and
belittled by senior claims examiners in front of her coworkers. Appellant alleged she was treated
disparately when these same senior claims examiners spoke to her coworkers in low, soft voices
and treated them with “kit gloves.” She indicated that in November 2008 she requested
assistance from Ms. Bartlett and Ms. Hopps yelled at her and stated “we are done with this
conversation.” In late February or early March 2009, appellant improperly constructed a
statement of accepted facts and Ms. Bartlett stated in a loud voice “Why did you do that? It
makes no sense at all!” To the extent that incidents alleged as constituting harassment by a
supervisor are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.13 However, for harassment to give rise to a
compensable disability under the Act, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under the Act.14 The factual evidence fails
to support appellant’s claim for harassment. The record does not support appellant’s allegation
that she was harassed. She cited no specific instances of harassment occurring at a particular
time and place, rather she just made general allegations. Appellant submitted a June 1, 2009
10

See Marguerite J. Toland, 52 ECAB 294 (2001).

11

D.L., 58 ECAB 217 (2006).

12

Id.; see also Peter D. Butt, Jr., 56 ECAB 117 (2004).

13

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

14

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).

5

memorandum from Mr. Armstrong, a claims examiner, who noted sitting between Ms. Bartlett
and appellant and witnessing several discussions between the two and noted that on a few
occasions he indicated that the discussions got a little “less than heated” and he stated joking at
one point “can’t we all get along.” The evidence is insufficient to show that appellant was
singled out or treated disparately with regard to her claim of harassment.
To the extent appellant is alleging that she was verbally abused by Ms. Bartlett and
Ms. Hopps, the Board has generally held that being spoken to in a raised or harsh voice does not
of itself constitute verbal abuse or harassment.15 In the instances she described above, the Board
notes that the fact that a supervisor questioned her in a raised tone of voice is insufficient, by
itself, to warrant a finding that her actions amounted to verbal abuse as she did not show how
loud questions regarding why appellant performed a task a certain way would rise to the level of
verbal abuse or otherwise fall within the coverage of the Act.16 Additionally, appellant’s
coworker, Mr. Armstrong, witnessed several discussions between the two and noted that on a
few occasions he indicated that the discussions got a little “less than heated” but he did not assert
that the supervisors acted abusively or unreasonably in any situation.17 Therefore, appellant has
not met her burden of proof to establish verbal abuse.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.18
On appeal, appellant generally asserts that the Office was biased and did not adequately
adjudicate her claim or contact her employing agency with regards to her allegations. The Board
notes that there is no evidence supporting her assertions of bias on the part of the Office. The
record indicates that the Office solicited evidence from appellant regarding the claim and
provided the employing establishment with this request. The Office properly considered the
evidence and found that she did not establish her claim for an emotional condition as she did not
attribute her claimed condition to any compensable employment factors.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

15

T.G., 58 ECAB 189 (2006).

16

Peter D. Butt Jr., supra note 12.

17

David C. Lindsey, Jr., 56 ECAB 263 (2005) (where the Board found that the mere fact that appellant’s
supervisor raised his voice during the course of the conversation with appellant and both appellant and the
supervisor spoke in tones that allowed others to overhear their conversation was insufficient to warrant a finding that
his actions amounted to verbal abuse as appellant did not show how loud questions would rise to the level of verbal
abuse).
18

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the October 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

